[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-13986                ELEVENTH CIRCUIT
                                                             FEBRUARY 18, 2009
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                            Agency No. A98-889-415

GUANGKUI WANG,
a.k.a. Guang Kui Wang,
a.k.a. Guangqui Wang,
a.k.a. Guang Qui Wang,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                          ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (February 18, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Guangkui Wang, a native and citizen of China, entered the United States on

April 10, 2005, without authorization. The Department of Homeland Security

(“DHS”) consequently charged him with removability. During a master calendar

hearing before an Immigration Judge (“IJ”), Wang, through counsel, conceded

removability and submitted an asylum application based on persecution he

allegedly suffered at the hands of the Chinese government as a Falun Gong

practitioner. He appeared before the IJ again on April 4, 2007, and testified in

support of his application. The IJ found his testimony not credible, denied his

application for asylum and his request for withholding of removal and protection

under the U. N. Convention Against Torture (“CAT”), and ordered his removal.

       Wang appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). The BIA affirmed. Wang now petitions this court for review.1

       In his petition, Wang argues that the BIA erred in upholding the IJ's adverse

credibility finding. More specifically, he asserts that an I-213 interview summary

form, on which the IJ based part of his decision, was unreliable. Wang also argues

that omissions that he made in his asylum application, which the IJ noted, were

minor discrepancies since it is unreasonable to expect an asylum applicant to

include every single detail in his asylum application. Finally, he argues that he

       1
         Wang's brief, prepared by counsel, does not present an argument concerning possible
CAT relief. Any CAT issue he may have had is therefore abandoned. See Sepulveda v. U.S.
Att'y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                2
provided sufficient corroboration of his claim of torture in the form of a statement

from his father.

      If the BIA does not expressly adopt the IJ’s decision, we only review the

BIA’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)

(noting that we review only the BIA’s decision; but, to the extent that the BIA

adopts the IJ’s reasoning, we will review the IJ’s decision as well). Factual

determinations are reviewed under the substantial evidence test, and the BIA’s

decision is due to be affirmed if it is supported by reasonable, substantial, and

probative evidence on the record as a whole. Forgue v. U.S. Att’y Gen., 401 F.3d

1282, 1286 (11th Cir. 2005). Therefore, we will reverse a finding of fact only

when the record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal. Adefemi v. Ashcroft, 386

F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      “To establish asylum eligibility based on political opinion or any other

protected ground, the [applicant] must, with credible evidence, establish (1) past

persecution on account of [his] political opinion or any other protected ground, or

(2) a ‘well-founded fear’ that [his] political opinion or any other protected ground

will cause future persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1230-31 (11th Cir. 2005) (quoting 8 C.F.R. §§ 208.13(a), (b)). To qualify for

withholding of removal, an applicant must establish “that his life or freedom would
                                           3
be threatened on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003) (citing 8 U.S.C. § 1231(b)(3)(A)). The applicant bears the

burden of proof in establishing his eligibility for asylum and withholding of

removal. See 8 U.S.C. §§ 1158 (b)(1)(B)(i), § 1231(b)(3)(A). While the burdens

of proof for asylum and withholding of removal are different, if an applicant

cannot establish that he has a well-founded fear of future persecution based on a

protected ground if he were to be returned to his country, then he cannot qualify

for either asylum or withholding of removal. See Sepulveda, 401 F.3d at 1230-31.

      An applicant’s testimony, if credible, may carry his burden of proof without

corroboration. 8 C.F.R. § 208.13(a). “Conversely, an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.” Forgue, 401 F.3d at 1287. However, “the [BIA] must offer specific,

cogent reasons for an adverse credibility finding.” Id. “Once an adverse

credibility finding is made, the burden is on the applicant alien to show that the

[BIA]’s credibility decision was not supported by ‘specific, cogent reasons’ or was

not based on substantial evidence.” Id. “Indications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006). We “may not substitute [our] judgment for that of the [BIA] with
                                           4
respect to credibility findings.” Forgue, 401 F.3d at 1286. However, the BIA must

make a “clean” determination of credibility. Yang v. U.S. Att’y Gen., 418 F.3d

1198, 1201 (11th Cir. 2005). In addition, if an applicant who is not a credible

witness produces other evidence of persecution aside from his testimony, the BIA

is obligated to consider that evidence. Forgue, 401 F.3d at 1287.

      Having reviewed the record, we conclude that the BIA's adverse credibility

finding is supported by important omissions in Wang's asylum application and by

Wang’s earlier statement that he did not fear returning to China. In that the

remaining evidence in the record does not compel a reversal, we are bound to deny

Wang’s petition.

      PETITION DENIED.




                                          5